Citation Nr: 1233272	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis and pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a bilateral foot condition.  In March 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2007.

In April 2011, the Veteran presented sworn testimony during a Board video conference hearing which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In June 2011 and November 2011, the Board remanded the Veteran's claim of entitlement to service connection for a bilateral foot condition to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain outstanding private treatment records and scheduling the Veteran for new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC requested that the Veteran submit releases of information for any outstanding private treatment records in a June 2011 letter.  Additionally, the Veteran was afforded new VA examinations in July 2011 and December 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.






FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakable demonstrate that the Veteran experienced a pre-existing bilateral foot disability upon entrance to active duty.

2.  The Veteran's currently diagnosed bilateral plantar fasciitis and pes planus is the result of his active duty service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

2.  Bilateral plantar fasciitis and pes planus were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, this claim is being granted.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently has a bilateral foot disability that is the result of service.  Specifically, he asserts that he injured his feet in service and that he has experienced foot problems since that time.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. T his includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

In this case, there is no indication in the record that any foot disability was noted on the Veteran's enlistment examination in August 1997.  Upon his entry into service, the Veteran reported no history of foot problems and the examiner did not identify any foot abnormalities.  There is nothing in the service treatment records to indicate that the Veteran's bilateral foot disability pre-existed his military service.  In conjunction with this claim, the Veteran has been afforded multiple VA examinations.  Relevantly, a July 2007 VA examiner opined that the Veteran "obviously" had non-symptomatic flat feet prior to service and a December 2011 VA examiner indicated that the Veteran more than likely entered service with pes planus.  However, neither of these examiners provided a thorough rationale for his conclusion or cited any contemporaneous medical evidence from the Veteran's service or prior to his service to support a finding of a pre-existing disability.  Moreover, the December 2011 VA examiner's conclusion that it is "more than likely" does not equate to an undebatable conclusion.  In light of these deficiencies, the Board finds that the July 2007 and December 2011 VA examiners' opinions do not constitute clear and unmistakable evidence that the Veteran had an existing bilateral foot disability prior to service.  As such, the Board finds that the presumption of soundness is not rebutted and the Veteran is considered to have been sound upon entrance to active duty.  Thus, the Board will address the Veteran's service connection claim on a direct basis and not on the basis of aggravation of a pre-existing disability.

The medical evidence of record reflects that the Veteran has been diagnosed with bilateral pes planus and plantar fasciitis.  See VA-QTC examination report, December 2004; VA examination reports, July 2011, December 2011; private treatment record, August 2011.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was treated for foot, ankle, and arch pain and was diagnosed with plantar fasciitis, secondary to bilateral flat feet.  As such, the second element of Hickson is met.

The remaining question is whether a nexus exists between the Veteran's current low back disability and his in-service low back complaints.

The Veteran has been afforded four VA/VA-QTC examinations to address his bilateral foot disability.  He was first examined in December 2004.  At that time, the VA-QTC examiner diagnosed the Veteran with flat feet and noted that the condition had existed since 1997.  The examiner did not provide an opinion on whether the Veteran's bilateral foot disability was related to service.

The Veteran was next examined in July 2007 with an August 2007 addendum.  At that time, the VA examiner diagnosed the Veteran with pes planus.  The examiner concluded that the Veteran's pes planus pre-existed service and was, therefore, not service connected.  However, as discussed above, the Board has found that there is not clear and unmistakable evidence that the Veteran's bilateral foot disability pre-existed service.  The examiner did not provide an opinion on whether there was a nexus between the Veteran's current bilateral foot disability in light of the finding that it did not pre-exist service.  

The Veteran was then examined in July 2011.  At that time, the examiner diagnosed him with pes planus bilaterally.  He concluded that "it is not apparent" that the Veteran's current bilateral foot disability is the same problem that he complained of in service.  The examiner indicated that the Veteran currently complained of pain in the first metatarsophalangeal joint and that this was likely metatarsalgia, an intermittent problem, not the pes planus and plantar fasciitis he had in service.  The examiner also stated that the Veteran did not complain of foot pain until 2005, 7 years after his separation from service.  In light of these factors, the examiner concluded that his bilateral foot disability was not related to service.

The Veteran was finally examined in December 2011.  The December 2011 examiner diagnosed him with plantar fasciitis and congenital pes planus.  He concluded that the Veteran's pes planus pre-existed service and that there was no evidence of chronic foot complaints or treatment since service.  

Despite the multiple medical opinions of record, the Board finds that the evidence is inadequate to establish that the Veteran's bilateral foot disability is unrelated to service.  The December 2004 VA-QTC examiner failed to provide an opinion on the etiology of the Veteran's foot disability.  The July 2007 VA examiner did not provide an opinion on whether the Veteran's foot disability was related to his service in light of the Board's finding that it did not pre-exist service.  The July 2011 and December 2011 VA examiners based their conclusions on a finding that the Veteran did not have consistent foot complaints since service and that he did not have a current diagnosis of plantar fasciitis.  However, this conclusion is contradicted by the Veteran's statements and those from his family and friends indicating that he has complained of foot pain since service, as well as an August 2011 private treatment record showing a current diagnosis of plantar fasciitis.  In light of these various deficiencies and discrepancies, the Board finds that the VA and VA-QTC examination reports and opinions are of limited probative value.

Further, the Board notes that the Veteran is competent to offer a description of symptoms, such as foot pain and observed flatness of the feet, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board observes that in Falzone v. Brown, 8 Vet. App. 398, 405 (1995), the United States Court of Appeals for Veterans Claims (Court) specifically held that the observable flatness of his feet and the accompanying pain is something which is capable of lay observation by the Veteran.  The Veteran has submitted statements and presented sworn hearing testimony indicating that he has had foot pain and flat feet since service.  He has also submitted corroborating statements from family and friends who have observed him since service.  Additionally, there is no evidence of record to specifically contradict his assertion.  The evidence is simply not sufficient to discredit the Veteran's reports of foot pain and flat feet since service.

The Court has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  Therefore, as the evidence of record reflects that the Veteran has a current diagnosis of plantar fasciitis and pes planus; that he has reported a continuity of symptomatology since service; that there is no evidence to contradict the Veteran's reports of continuous symptoms since service; and because the disability under consideration in this appeal is of the type that lends itself to lay observation, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed bilateral foot disability had its onset while on active duty.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral plantar fasciitis and pes planus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for bilateral plantar fasciitis and pes planus is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


